Citation Nr: 1028183	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  10-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected bilateral flat feet.

2.  Entitlement to service connection for a stomach condition, to 
include as secondary to service-connected bilateral flat feet.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1953 to December 
1954.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the Veteran's claims for service connection for a right 
knee disorder and for a stomach condition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he currently experiences a right 
knee disorder due to service-connected bilateral flat feet.  See 
the Veteran's June 2008 claim.  He has also indicated that he 
experiences a stomach disorder which began during service due to 
food poisoning.  See the Veteran's February 1998 statement, and 
January 2010 substantive appeal (VA Form 9).  He also argues that 
his stomach disorder is caused, or aggravated by, his pain 
medication for pes planus.  See the Veteran's June 2008 claim, 
June 2009 notice of disagreement (NOD), and January 2010 VA Form 
9.  Although it will result in additional delay, the Board finds 
that additional development of the Veteran's claims is necessary.  

First, the Board notes that the AOJ has been unable to obtain any 
of the Veteran's service treatment records (STRs).  See the 
National Personnel Records Center responses documented in January 
and July of 1998.  The VA has a heightened duty to assist a 
claimant in developing his claim when the Veteran's service 
treatment records are not available for any reason, including if 
they were destroyed in the fire at the National Personnel Records 
Center (NPRC) in the early 1970s.  This duty includes the search 
for alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, and 
carefully consider the benefit- of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Veteran has stated that he served in the Puerto 
Rico National Guard until 1979 with his last duty in the 
"Support Co. 1st Bn. 65th Inf., Cayey, P.R.," and he has 
indicated that STRs may be held by the Puerto Rico National 
Guard.  See the Veteran's March 1998 statement.  The VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, the VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the VA to obtain.  38 U.S.C.A. § 5103A(c)(3). Thus, it 
appears that additional post-service Federal records, in the form 
of medical records associated with his National Guard service, 
may exist.  There is no indication that the AOJ ever attempted to 
secure the Veteran's National Guard records.  As the Veteran has 
indicated that his stomach disorder began during his service, and 
considering the heightened duty to assist the Veteran when the 
Veteran's active duty STRs are not available, taken with the fact 
that these records may be relevant to treatment for the Veteran's 
stomach condition, the AOJ must make an attempt to obtain the 
Veteran's Puerto Rico National Guard records.  

Second, pursuant to 38 U.S.C.A. § 5103A (West 2002), the VA's 
duty to assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim."  The standard for 
requiring a VA medical examination is "an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability."  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  When the VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  

With regards to his stomach disorder, the Veteran has indicated 
that his stomach condition first began in service, and thus may 
have been aggravated by treatment for his bilateral flat feet, or 
that his stomach condition is directly due to his treatment for 
his flat feet.  See variously, the Veteran's February 1998 
statement, June 2008 claim, June 2009 NOD, and January 2010 VA 
Form 9.  The Veteran was provided with a VA medical examination 
in April 2009.  In this case, the VA medical examiner noted that 
the Veteran had indicated that his condition began in service in 
1953, but concluded that the Veteran did not currently take any 
prescribed medications for flat feet.  The VA medical examiner 
reached this conclusion because there was no evidence of 
medications "prescribed due to flat feet."

This examination is inadequate to address the Veteran's 
contentions or the evidence of record.  First, the examiner did 
not indicate whether or not the Veteran's stomach disorder may be 
directly related to service, as due to his alleged food poisoning 
and subsequent history of a stomach disorder.  Furthermore, the 
VA medical examiner did not address the medical evidence of 
record including the Veteran's complaints of stomach pain dating 
from service, or the evidence that the Veteran is taking pain 
medication, which may be due in part to pain from his service-
connected flat feet.  See the VA medical treatment record of 
January 2006.  Finally, he did not address the upper G.I. 
examination of December 1997 which showed normal results.  

In light of the fact that the VA medical examination of record 
did not address the Veteran's relevant medical history, or the 
claims of direct service connection for the Veteran's stomach 
condition, this opinion is inadequate to allow the Board to 
adjudicate his claim at this time.  As such, a new VA medical 
examination which adequately addresses the contentions and 
evidence of record is necessary prior to final adjudication of 
the Veteran's stomach condition claim.

Third, in regards to the Veteran's right knee disorder claim, the 
Board is required to consider all issues raised either by the 
claimant, or by the evidence of record and all theories of 
entitlement, direct and secondary, must be considered.  Robinson 
v. Mansfield, 21 Vet. App. 545, 552 (2008); Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004).  Secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2009).  Also, any increase in the severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  Id.; see also Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  

The Veteran has claimed that his knee condition is secondary to 
his service-connected flat feet.  See the Veteran's June 2008 
claim.  He has indicated that his flat feet condition causes a 
change in how he walks which has affected his right knee, and he 
has explicitly referenced 38 C.F.R. § 3.310 in his submissions to 
the VA.  See the June 2009 NOD, and January 2010 VA Form 9.  As 
such, the issue of aggravation of his knee by his service-
connected flat feet has been both implicitly and explicitly 
raised by the Veteran.

The Veteran was provided with a VA medical examination in April 
2009, which stated that the Veteran experienced right knee 
effusion which was "secondary to the aging process," and that 
the right knee disorder was unrelated to his flat feet because 
the feet are a "different anatomical area from the right knee."  
As such, the opinion provided did not address whether or not the 
Veteran's right knee condition might also be aggravated by his 
service-connected flat feet.  Under the governing laws related 
above, a further opinion is necessary to address the Veteran's 
contention that his right knee disorder is aggravated by his 
service-connected flat feet.

Therefore, without adequate medical evidence to allow the Board 
to decide the Veteran's claims, a remand is necessary for new VA 
medical examinations and opinions which adequately address the 
Veteran's current claims.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	Please ask the Veteran to identify his unit 
and dates of service with the Puerto Rico 
National Guard.  

	Then, regardless of the Veteran's response, 
obtain all of the Veteran's medical and 
personnel records from the Puerto Rico Army 
National Guard.  The AOJ should contact the 
Veteran's specific unit, the Adjutant 
General of the State, the Army National 
Guard Readiness Center, the NPRC, or other 
records custodian, as deemed appropriate by 
the AOJ.  The AOJ should attempt to obtain:

A)	All service treatment records for the 
Veteran's service in the National 
Guard

B)	Verification of all periods of service 
with the Puerto Rico Army National 
Guard 

C)	Request any other associated medical 
or personnel records, i.e., line of 
duty terminations, point statements, 
hospital records, etc.

	If the records are not available or do not 
exist, a reply to that effect is required 
and must be associated with the claims 
folder.

2.	Arrange for the Veteran to undergo a new VA 
examination, by an appropriate specialist, 
who has not previously examined him, to 
determine the nature and etiology of his 
current stomach condition.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical history.  The examination report 
must indicate whether such review was 
accomplished.  In particular, the examiner 
should acknowledge:  the Veteran's claimed 
history of gastritis dating from service, 
his December 1997 upper G.I. series, as 
well as any medication taken due to his 
bilateral flat feet condition (including 
over-the-counter aspirin as indicated in 
his VA medical treatment records), and any 
new evidence obtained following this 
remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	Please review the Veteran's history of 
a stomach disorder, including the date 
of onset of his stomach disorder.

B)	Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current stomach disorder is 
related to the Veteran's military 
service from February 1953 to December 
1954?

C)	Regardless of the answer to the above, 
is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current stomach disorder is 
caused by or aggravated beyond its 
natural progression by his service-
connected flat foot condition, or by 
medication prescribed to treat this 
condition?

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.  

3.	Arrange for the April 2009 VA examiner, if 
available, to provide an addendum to the 
prior opinion.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review.  The examiner 
must specifically answer the following 
questions:

A)	Is it at least as likely as not that 
the Veteran's currently right knee 
disorder is caused by his service-
connected flat feet?

B)	Is it at least as likely as not that 
the Veteran's right knee disorder is 
aggravated beyond its natural 
progression by his service-connected 
flat feet?  

	In answering these questions, the physician 
should address the history of the Veteran's 
right knee disorder, his arthralgia's (see 
the VA medical treatment record dated in 
June 2000), and the history and current 
state of his service-connected flat feet.  

	A further VA medical examination is not 
necessary in order to provide the requested 
opinion unless the April 2009 physician is 
unavailable, or deems another examination 
necessary to render the opinion requested.  
If the April 2009 VA medical examiner is 
unavailable then a new examination is 
required to answer the above questions.

	The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

4.	Then, review the Veteran's claims file and 
any new information obtained to ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the claim.

5.	Readjudicate the claims for service 
connection for a right knee disorder and 
for a stomach disorder.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) that includes a summary of 
the evidence and discussion of all 
pertinent regulations.  Adjudication of 
the claims should consider the 
applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



